DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 3 and 5 are objected to because of the following informalities:
Claim 3, lines 8-11, the recitation “second and third switching elements provided in parallel between the output side of the first coil and the output side of the rectifying unit” should be -- second and third switching elements connected to the first and second coils, respectively
Claim 5, lines 1-3, the recitation “the clamping unit is provided between an input side and an output side of the switching unit” should be -- the clamping unit is connected to the third switch and the fourth switch of the switching unit”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, lines 8-11, the recitation “second and third switching elements provided in parallel between the output side of the first coil and the output side of the rectifying unit” is not clear based on Fig. 2 of the application. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets “second and third switching elements connected to the first and second coils, respectively”
 Claims 4-13 are rejected under 112(b) because they are dependent of claim 3 and inherit the deficiencies of claim 3.
Regarding claim 5, lines 1-3, the recitation “the clamping unit is provided between an input side and an output side of the switching unit” is not clear based on Fig. 2 of the application. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets “the clamping unit is connected to the third switch and the fourth switch of the switching unit”.
Claims 6-13 are rejected under 112(b) because they are dependent of claim 5 and inherit the deficiencies of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cuk (U.S. 2011/0292703), in view of Potts (U.S. 2013/0057200), further in view of Panov (U.S. 2015/0365005) and further in view of Jang (U.S. 2014/0177295).

Regarding claim 1, Cuk teaches a single-stage soft switching converter (abstract, lines 1-3; [0004]; switching controlled by PFC IC controller, Fig. 1-3 as a simplified version of Fig. 6-7, etc. [0006]) comprising:
a rectifying unit (bridge, Fig. 7a) converting input AC power (Vac, Fig. 7a) of a system into DC power (abstract, lines 1-2);
an power factor correction (PFC) circuit (boost-PFC, Fig. 7a) provided to an output side of the rectifying unit (output side of bridge, Fig. 7a), to control power factor (by PFC IC controller, Fig. 7a) and current (current via forward converter, Fig. 7a) by single-stage soft switching (abstract, lines 1-3, controlled by PFC IC controller, Fig. 7a);
a transformer (transformer of forward converter, Fig. 7a) provided to provide an
a shaping unit (capacitor, Fig. 7a) provided to an output side of the transformer (output side transformer of forward converter coupled to R, Fig. 7a) to shape AC output power of the transformer (transformer of forward converter, Fig. 7a; or transformer of Fig. 37);

a control unit (PFC IC controller, Fig. 7a) generating and providing a switching signal (signal to control S1 from PFC IC controller, Fig. 7a) for controlling switching elements of the PFC circuit (boost-PFC, Fig. 7a), thereby controlling output voltage and current (corresponding voltage and current via R, Fig. 7a).
Cuk does not explicitly teach control battery charging; (providing the output link voltage to a battery (by charging and discharging the output power of the shaping unit through a capacitor); a filter unit having a third coil and a fourth coil, provided to an output side of the interleaving PFC circuit in parallel, to remove a pre-determined frequency component; (a transformer provided) between an input side and an output side of the fourth coil of the filter unit, to increase an output voltage of the filter unit (according to a turns ratio thereof);
Potts teaches a rectifying unit (36 of 30, Fig. 3; [0037]-[0039]) converting input AC power (12, Fig. 1) of a system into DC power ([0029], lines 13-14; [0003], lines 1-2);
a power factor correction (PFC) circuit (included in 30, Fig. 3 [0050] [0037] [0035]) to control power factor ([0035]) and battery charging and current ([0029] [0031] [0036]) by single-stage soft switching ([0044], last 3 lines);

a transformer (T1, Fig. 3; [0040] [0059]) coupled to the filter unit (of L3, Fig. 3; [0059]), to increase an output voltage of the filter unit ([0059], last 6 lines) according to a turns ratio thereof ([0041]);
a shaping unit (capacitor coupled to both battery (+) (-) terminals connected at lines 48A and 48B, Fig. 3) provided to an output side of the transformer (T1, Fig. 3; [0040] [0059]) to shape increased AC output power of the transformer ([0059], lines last 6 lines);
a link unit (L4+46, Fig. 3; [0042]) outputting a DC link voltage (voltage V of capacitor coupled to both battery terminals connected at lines 48A and 48B, Fig. 3) and providing the output link voltage to a battery (14, Fig. 2; or battery coupled to lines 48A and 48B and capacitor, Fig. 3) by charging and discharging the output power of the shaping unit through a capacitor (capacitor coupled to battery terminals connected at lines 48A and 48B, Fig. 3 [0042]); and
a control unit (33, Fig. 3; [0036]) generating and providing a switching signal (control signals from 33, Fig. 3) for controlling switching elements of the PFC circuit (30, Fig. 3 [0050]), thereby controlling output voltage and current of the battery (battery 14 voltage V and corresponding current, Fig. 2 and 3) ([0029] [0031] [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control battery charging; (providing the output link 
The combination does not explicitly teach (a filter unit having a third coil and) a fourth coil; (a transformer provided between) an input side and an output side of the fourth coil of the filter unit.
Panov teaches a filter unit (LAC+LM, Fig. 2 [0022] [0023] [0011], lines 7-8) having a third coil (LAC, Fig. 2) and a fourth coil (LM, Fig. 2); remove a pre-determined frequency component ([0031], last 3 lines, high frequency noise filter); a transformer (TR, Fig. 2; [0032]) provided between an input side and an output side of the fourth coil (LM, Fig. 2) of the filter unit (LAC+LM, Fig. 2), to increase an output voltage (corresponding voltage to the current according to the turns ratio [0025], claim 3) of the filter unit according to a turns ratio thereof ([0025], claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filter unit having a third coil and a fourth coil of Panov’s into Cuk’s, in view of Potts’, in order to further remove certain frequency and/or to perform a flux balancing for an isolated bidirectional converter (abstract; Panov).

Jang teaches an interleaving power factor correction circuit (100, Fig. 1; [0006] [0007] [0038]); a PFC unit (L1 and L2 of 100, Fig. 1 [0037] [0038]) having a first coil (L1, Fig. 1) and a second coil (L2, Fig. 1) in parallel ([0037]) to correct power factor ([0037]) of an output voltage (voltage where 110 coupled to L1 and L2, Fig. 1) of the rectifying unit (110, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an interleaving (power factor correction circuit) of Jang’s into Cuk’s, in view of Potts’ and further in view of Panov’s, in order to maintain a phase difference at a required value ([0006] [0007], lines 1-4; [0039] a phase shift circuit and phase difference; Jang).

Regarding claim 10, Cuk teaches the converter of claim 1 .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cuk (U.S. 2011/0292703), Potts (U.S. 2013/0057200), Panov (U.S. 2015/0365005) and Jang 
Regarding claim 2, Cuk teaches the converter of claim 1, in view of Potts, further in view of Panov and further in view of Yang, wherein the rectifying unit is provided with one among a full-wave bridge circuit (bridge, Fig. 7a) including first to fourth diodes (diodes of bridge, Fig. 7a) and a half bridge circuit ([0109], lines 5-9) including first and second diodes (D3, D4, Fig. 8a; [0109], lines 5-9).
	The combination does not explicitly teach (a half bridge circuit) in a totem-pole structure.
Ribarich teach a half bridge circuit ([0039], lines 7-8) in a totem-pole structure ([0039], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a half bridge circuit) in a totem-pole structure of Ribarich’s into Cuk’s, in view of Potts’, further in view of Panov’s, and further in view of Jang’s, to control a desired midpoint output voltage of the half bridge circuit ([0014], lines 1-12; Ribarich).
Regarding claim 3, Cuk teaches the converter of claim 2, in view of Potts, further in view of Panov, further in view of Yang and further in view of Ribarich.
Cuk teaches wherein the PFC circuit (boost-PFC, Fig. 7a) comprises:
a PFC unit (of boost-PFC, Fig. 7a) having a first coil (Lf, Fig. 7a), provided to the output side of the rectifying unit (bridge, Fig. 7a) to correct power factor ([0001]) of an 
whereas, Potts teaches a power factor correction (PFC) circuit (included in 30, Fig. 3 [0050] [0037] [0035]) comprises a switching unit (Q1-Q4, Fig. 3B) including: first and fourth switching elements (Q1 and Q4, Fig. 3B) provided to an output side of the first coil (L1, Fig. 3B) in parallel and operating in a complementary manner (due to polarity of diodes included in Q1 and Q4; [0039], last 5 lines), and second and third switching elements (Q2 and Q3, Fig. 3B) provided in parallel between the output side of the first and second coil (L1, L2, Fig. 3B) and operating in a complementary manner (due to polarity of diodes included in Q2 and Q3; [0039], last 5 lines); and a clamping unit (C5, Fig. 3B) having a capacitor (C5, Fig. 3B) between the second switching element (Q2, Fig. 3B) and the third switching element (Q3, Fig. 3B) for clamping thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate first and fourth switching elements provided to an output side of the first coil in parallel and operating in a complementary manner, and second and third switching elements provided in parallel between the output side of the first and second coil and operating in a complementary manner of Potts’ into Cuk’s, in view of Panov’s, further in view of Jang’s and further in view of Ribarich’s, to provide a bidirectional converter and charger including split phase and/or single phase (abstract, [0007]; Potts).

Regarding claim 4, Cuk teaches the converter of claim 3, in view of Potts, further in view of Panov, further in view of Yang and further in view of Ribarich wherein the first switching element (Q1, Fig. 3B; Potts) and the third switching element (Q3, Fig. 3B; Potts) are composed of FETs and diodes ([0034] [0039]; Potts) having the same polarity,
the second switching element (Q2, Fig. 3B; Potts) and the fourth switching element (Q4, Fig. 3B; Potts) are composed of FETs and diodes ([0034] [0039]; Potts) having the same polarity that is opposite to the polarity of the first switching element (Q1, Fig. 3B; Potts) and the third switching element (Q3, Fig. 3B; Potts), and
on the basis of the switching signal of the control unit (33, Fig. 3; Potts), the first switching element (Q1, Fig. 3B; Potts)  and the second switching element (Q2, Fig. 3B; Potts) operate in a complementary manner ([0037]; Potts) and the third switching element (Q3, Fig. 3B; Potts) and the fourth switching element (Q4, Fig. 3B; Potts) operate in a complementary manner ([0037]; Potts).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cuk (U.S. 2011/0292703), Potts (U.S. 2013/0057200), Panov (U.S. 2015/0365005), Jang (U.S. 2014/0177295) and Ribarich (U.S. 2008/0278985), as applied above in claim 4, and further in view of Dong (U.S. 2012/0257429).
Regarding claim 5, Cuk teaches the converter of claim 4, in view of Potts, further in view of Panov, further in view of Yang and further in view of Ribarich, wherein the clamping unit (C5, Fig. 3B) is provided between an input side and an output side of the switching unit (Q1-Q4, Fig. 3B) and has a first capacitor (C5, Fig. 3B) for clamping output power passed through the switching unit, and the first capacitor (C5, Fig. 3B).
The combination does not teach (the first capacitor is of) a film form to enhance power density and durability.
Dong teaches the first capacitor is of a film form ([0059], last 5 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate film capacitors of Dong’s into Cuk’s, in view of Potts’, further in view of Panov’s, and further in view of Jang’s and further in view of Ribarich’s, that are much less unpredictable failure than electrolytic capacitors and much more tolerant of electrical stress ([0059], last 5 lines; Dong).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cuk (U.S. 2011/0292703), Potts (U.S. 2013/0057200), Panov (U.S. 2015/0365005) and Jang (U.S. 2014/0177295), as applied above in claim 10, and further in view of Yungtaek (U.S. 2013/0194838).
Regarding claim 11, Cuk teaches the converter of claim 10, in view of Potts, further in view of Panov, further in view of Yang, wherein the single-stage interleaved soft switching converter (100, Fig. 1; Jang) is provided in such a manner to set the number of the coils (L1, L2, coupled to {Q1, Q2} and {Q3, Q4}, respectively, Fig. 3; Potts) (or L1, L2, Fig. 1; Jang) of the PFC unit (100, Fig. 1; Jang), the number of the switching elements (or Q1-Q4; Q5-Q8, Fig. 3; Potts) (or S1-S2, Fig. 1; Jang)  of the switching unit (Q1-Q8, Fig. 3; Potts) (130, Fig. 1; Jang), transformer (T1, Fig. 3; Potts), and the number of the diodes (Q9-Q12, Fig. 3; Potts) of the shaping unit (46, Fig. 3; Potts).
	The combination does not teach (wherein the single-stage interleaved soft switching converter is provided in such a manner to set the number of the coils of the PFC unit, the number of the switching elements of the switching unit), the number of the transformers, (and the number of the diodes of the shaping unit) on the basis of an output phase desired to be expanded.
Yungtaek teaches wherein the interleaved soft switching converter (abstract; [0001]; [0063])  is provided in such a manner to set the number of the coils (L1-L3, L4-L6, Fig. 36 or 40) of the PFC unit ([0001]), the number of the switching elements (S1-S2, S3-S4, Fig. 36 or 40) of the switching unit (S1-S4, Fig. 36 or 40),
the number of the transformers (TR1, TR2, Fig. 36 or 40), and the number of the diodes (D01-D02, D03-D04, Fig. 36 or 40) of the shaping unit (D01-D04, Fig. 36 or 40) on the basis of an output phase desired to be expanded (expanded converter Fig. 37 versus Fig. 17; [0128]; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (set the number 
Regarding claim 12, Cuk teaches the converter of claim 11, in view of Potts, further in view of Panov, further in view of Yang further in view of Yungtaek, wherein the single-stage interleaved soft switching converter (100, Fig. 1; Jang) (or abstract; [0001]; [0063]; Yungtaek) further comprises a coupler (EMI filter, Fig. 40; Yungtaek) coupling the first coil (of L1-L6, Fig. 40; Yungtaek) and the second coil (of L1-L6, Fig. 40; Yungtaek) of the PFC unit when there is an even number of expanded phases (of L1-L6, Fig. 40; Yungtaek),
each transformer (T1, Fig. 3; Potts) (or TR1, TR2, Fig. 36; Yungtaek) for each phase ([0007]; Potts) is provided with series connection ([0135]; Yungtaek) in which at a secondary side (secondary side of TR1, TR2, Fig. 40; Yungtaek), one end of a first winding coil (one end of TR1, Fig. 40; Yungtaek) accesses one end of a second winding coil (one end of TR2, Fig. 40; Yungtaek), or with parallel connection in which at the secondary side, the one end of the first winding coil accesses the one end of the second winding coil and at the secondary side, the other end of the first winding coil (the other  end of TR1, Fig. 40; Yungtaek)  is composed to the other end of the second winding coil (the other  end of TR2, Fig. 40; Yungtaek), and the shaping unit (D01-D04, Fig. 36 or 40; Yungtaek) for each phase is combined in series ([0135]; Yungtaek) or in parallel between each transformer (T1, Fig. 3; Potts) (or TR1, TR2, Fig. 36; Yungtaek) for each phase 
Allowable Subject Matter
Claim 6-9 are objected to as being dependent upon the rejected base claim 5, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, prior arts of record do not suggest or teach “wherein the filter unit includes the third coil of which one end is connected to an end of the first coil of the PFC unit and the fourth coil connected between the other end of the third coil and an end of the second coil, to shape an output current of the PFC unit.”.
Claim 13 is objected to as being dependent upon the rejected base claim 12, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, prior arts of record do not suggest or teach “wherein when the single-stage interleaved soft switching converter is provided with a plurality of single-phase input modules, each of the single-phase input modules is provided in one among a serial form and a parallel form, and when the single-stage interleaved soft switching converter is provided with a plurality of multi-phase input modules, each of the multi-phase input modules is provided in series or in parallel.”
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 6330170, U.S. 2013/0051102, U.S. 8654483, U.S. 8212493, U.S. 7719246, U.S. 6343021, U.S. 2016/0172996, and U.S. 2013/0169176.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/DUNG V BUI/
Examiner, Art Unit 2859